Citation Nr: 1634565	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for lumbar degenerative joint disease in excess of 20 percent prior to April 1, 2009, and in excess of 40 percent thereafter.
 
2.  Entitlement to an effective date prior to August 30, 1999, for the grant of service connection for lumbar degenerative joint disease. 
 
3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Winston-Salem, North Caroline Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was notified in September 2015 that his requested hearing had been scheduled to take place in October 2015.  He did not attend the scheduled hearing; however, the record reflects that a copy of the correspondence was sent to the North Carolina Department of Veterans Affairs (NCDVA), and not to his private attorney.  

There is nothing in the record to indicate that the Veteran has changed representation; rather, a January 2012 email correspondence shows that the RO was previously informed that the attorney, not NCDVA, was the proper representative.  Therefore, the claim was remanded so that a videoconference hearing could be scheduled and the Veteran's attorney given proper notification of such hearing.  

In July 2016, the Veteran and his attorney were sent notice that he was scheduled for a hearing at the Winston-Salem RO in August 2016; however this notification was returned as not deliverable as addressed.  The Veteran should be afforded one more opportunity to attend a hearing, with notice sent to the Veteran and his attorney.  The Veteran or his attorney should also update his address as necessary.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it where his/her own actions are essential in obtaining the putative evidence).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran has requested to appear at the Winston-Salem RO, while his attorney desires to appear at the San Diego RO, as part of a three-way video conference.  

The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  The Veteran and his attorney should also update his contact information as necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

